El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para aclarar lo resuelto por este Tribunal en Pueblo v. Canino Ortiz, 134 D.P.R. 796 (1993), y para precisar su alcance respecto al derecho de un acusado a procurar la evaluación psicológica de su víctima.
í — 1
El Ministerio Público presentó ante el Tribunal Superior de Puerto Rico, Sala de Aguadilla, dos pliegos acusato-rios contra Héctor Arocho Soto, en los cuales le imputó la comisión de dos infracciones al Art. 105 del Código Penal de Puerto Rico. 33 L.P.R.A. see. 4067.(1) Posteriormente, el 9 de febrero de 1994, el acusado solicitó el descubrimiento de prueba al amparo de la Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. El 4 de marzo de 1994, el acusado le solicitó al tribunal de instancia que ordenase que la ni-*765ñita de 5 años de edad, quien se alega fue la víctima de los actos lascivos por parte del acusado, fuese examinada psi-cológicamente por un perito contratado por la defensa. Dicha solicitud se fundamentó exclusivamente en lo resuelto en Pueblo v. Canino Ortiz, supra. El Ministerio Público se opuso al examen y a la evaluación psicológica de la niña menor de edad, ya que el acusado no había justificado el motivo o la pertinencia de la solicitud presentada. El 10 de abril de 1994, el tribunal de instancia, mediante una reso-lución, autorizó que un perito del acusado evaluara psico-lógicamente a la menor. Fundamentó su resolución en el derecho del acusado a informarse y a preparar adecuada-mente su defensa, y en el caso de Pueblo v. Canino Ortiz, supra.
El 6 de mayo de 1994, el Ministerio Público presentó una moción de reconsideración. Posteriormente, el 17 de mayo de 1994, el tribunal celebró una vista para discutir las mociones presentadas en relación con el descubri-miento de prueba y la evaluación psicológica. El 9 de junio de 1994, el foro de instancia declaró sin lugar la moción de reconsideración del Ministerio Público. En esta resolución el tribunal amplió su resolución original e incluyó unas órdenes protectoras a ser observadas durante la evalua-ción de la menor perjudicada.
Inconforme, el 9 de junio del 1994, el Ministerio Público presentó ante nos un recurso de certiorari. El 14 de julio de 1994, presentó una moción en auxilio de jurisdicción en la que solicitó la paralización de los procedimientos en el tribunal de instancia en lo que se evaluaba su petición de certiorari. El 15 de julio de 1994, una Sala Especial de Verano(2) nuestra ordenó unánimemente la paralización de los procedimientos en dicho foro y concedió al acusado treinta días para que mostrase causa por la cual no debía-*766mos revocar la Resolución de 14 de junio de 1994 que or-denó el examen pericial de la menor perjudicada. El acu-sado ha comparecido. Procedemos a resolver.
KH h-1
Nos toca resolver si el tribunal de instancia actuó co-rrectamente al ordenar que la niña de 5 años perjudicada en este caso, fuese evaluada de forma involuntaria por un perito psicólogo contratado por el acusado.
 Nuestro sistema de justicia criminal reconoce el de-recho de todo acusado a preparar adecuadamente su de-fensa y a obtener, mediante descubrimiento de prueba, la evidencia que pueda favorecerle. Reiteradamente hemos resuelto que el derecho al descubrimiento de prueba es consustancial con el derecho de todo acusado a defenderse en un proceso criminal en su contra. Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299 (1991); Pueblo v. Rodríguez Sánchez, 109 D.P.R. 243 (1979); Pueblo v. Tribunal Superior, 102 D.P.R. 470 (1970); Hoyos Gómez v. Tribunal Superior, 90 D.P.R. 201 (1964).
Lo anterior, no obstante, el aludido derecho del acusado no es absoluto. Pueblo v. Rodríguez Aponte, 116 D.P.R. 653 (1985); Pueblo v. Dones Arroyo, 106 D.P.R. 303 (1977). Como hemos resuelto ya, el ámbito del derecho del acusado al descubrimiento de prueba está delimitado, como norma general, por lo dispuesto en las Reglas 94, 95 y 95B de Procedimiento Criminal de Puerto Rico, 34 L.P.R.A. Ap. II, ninguna de las cuales autoriza expresamente que un acusado pueda obligar a la víctima de sus presuntos actos a que se someta a una evaluación psicológica. Más aún, “[e]l descubrimiento de prueba que rebasa el texto de [estas] Regla[s] y busca apoyo en el debido proceso de ley no es un recurso a invocarse livianamente. Está muy lejos de ser una patente de corso *767que en forma indiscriminada permita ... o facilite al acu-sado cuanta evidencia puede relacionarse con el caso criminal”. Pueblo v. Rodríguez Sánchez, supra, págs. 246-247.
El aludido derecho del acusado al descubrimiento de prueba está particularmente limitado cuando incide sobre el derecho a la intimidad de la víctima u de otro testigo. El derecho a la intimidad y a la integridad personal vedan el uso de exámenes o de pruebas científicas, como los que aquí interesa el acusado, excepto cuando éste demuestre una clara necesidad para ello. Poniendo en una balanza los intereses en conflicto, la necesidad de dicho examen tiene que ser mayor que el perjuicio que se cause a la intimidad e integridad de la persona a ser evaluada contra su voluntad. Así lo ha resuelto el Tribunal Supremo federal en el contexto de un proceso criminal. Winston v. Lee, 470 U.S. 753 (1985).
En varias jurisdicciones estatales se ha resuelto que los tribunales tienen discreción para ordenar o no ordenar las evaluaciones periciales involuntarias a la víctima, solicitadas por el acusado. Kitchen v. State, 607 S.W.2d 345 (1980); Ballard v. Superior Court of San Diego County, 410 P.2d 838 (Ca. 1966); People v. Chard, 808 P.2d 351 (Colo. 1991); People v. Woertman, 786 P.2d 443 (Colo.1989); Holder v. State, 396 N.E.2d 112 (1979); State v. Gregg, 602 P.2d 85 (Ka. 1979); State v. R.W., 514 A.2d 1287 (1986); State v. Tobias, 769 P.2d 868 (Wash. App. 1989); State v. Demos, 619 P.2d 968 (Wash. 1980); State v. Braxton, 580 P.2d 1116 (Wash. 1978). Sin embargo, también se ha resuelto que al ejercitar dicha discreción, los tribunales deben buscar un balance entre el derecho de un acusado a un juicio justo y la intromisión con los intereses privados de la víctima. Moor v. State, 709 P.2d 498 (Alaska 1985); People v. Chard, supra. Por ello, la tendencia en la mayor parte de las jurisdicciones estatales, igual que en la federal, es a exigirle al acusado que demuestre una razón o *768necesidad clara de la evaluación pericial antes de que sea ordenada. People v. Chard, supra; Moor v. State, supra; State v. LeBlanc, 558 So. 2d 507 (1990); State v. Nelson, 453 N.W.2d 454 (1990); Holder v. State, supra; State v. R.W., supra; State v. Gregg, supra; Ballard v. Superior Court of San Diego County, supra; State v. Braxton, supra; People v. Woertman, supra. Se ha reconocido en estas juris-dicciones estatales que la naturaleza intimidante y emba-razosa de un examen psicológico puede aumentar el trauma emocional que sufre la víctima; que puede tener el efecto, además, de llevar a la víctima a inhibirse de infor-mar la comisión de los delitos de abuso sexual en su contra, y que puede atemorizar de tal manera a la víctima que ésta llegue al punto de negarse a declarar en el juicio. Es por estas razones que, con justificación, se ha requerido que el acusado demuestre un interés en la evaluación de la víc-tima lo suficientemente importante como para justificar una invasión al derecho a la intimidad de la víctima en cuestión.
En Puerto Rico, donde el derecho a la intimidad goza de especial protección, por su exaltado rango constitucional —E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); Colón v. Romero Barceló, 112 D.P.R. 573 (1982); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); Pueblo v. De León Martínez, 132 D.P.R. 746 (1993)— no podemos hacer menos que lo que se ha dispuesto en las jurisdicciones aludidas. Adoptamos, pues, las normas de razonabilidad eminente mencionadas antes.
h — I
En el caso de marras, en el cual la víctima es una niña de 5 años, el acusado no ha demostrado una razón o justi-ficación válida para que la menor sea evaluada psicológicamente. En esencia, se ha limitado a señalar que *769su solicitud se fundamenta en lo resuelto en Pueblo v. Canino Ortiz, supra.
El caso Pueblo v. Canino Ortiz, supra, se distingue del caso de marras. Es, hasta cierto punto, inaplicable a los hechos en cuestión. En Pueblo v. Canino Ortiz, supra, no se trataba con el asunto del derecho del acusado a descubrimiento de prueba. Ello es de decisiva importancia en el caso ante nos ahora, ya que, según hemos establecido antes, la extensión y el contenido de los derechos del acusado en el ámbito procesal varían dependiendo de la etapa del procedimiento en la cual se invocan. Pueblo v. Rodríguez Aponte, supra. En Pueblo v. Canino Ortiz, supra, lo que estaba en controversia era la admisibilidad durante el juicio de prueba pericial en un caso de abuso sexual. Allí aprobamos la utilización de este tipo de testimonio, a los fines de que se pasase prueba sobre las características generales que de ordinario exhiben las víctimas de abuso sexual y que se dilucidase si en la opinión del perito la víctima había sido objeto de abuso sexual o no. No obstante, resaltamos que la función de adjudicar credibilidad pertenecía al juzgador de los hechos y que no se debía permitir que el perito testificara respecto de la veracidad o confiabilidad del testimonio de la víctima.
Nuestros pronunciamientos en Pueblo v. Canino Ortiz, supra, pues, no tienen el alcance de otorgar una carta blanca a los acusados para someter indiscriminadamente a las víctimas de abuso sexual a exámenes y pruebas científicas involuntarias, sobre todo cuando se trata de víctimas tan vulnerables como lo es una niña de 5 años de edad. Dichos pronunciamientos se limitan a reconocer que el testimonio pericial durante el juicio es una herramienta de gran ayuda al juzgador de los hechos al decidir sobre la inocencia o culpabilidad de un acusado y que no hay necesidad de excluirlo en los casos que ameriten su uso.
En este caso, el tribunal de instancia abusó de su *770discreción al emitir la orden recurrida, ya que el acusado no estableció la justificación necesaria para que la víctima fuese evaluada psicológicamente. El acusado no adujo he-chos u otra evidencia que demostraran que la evaluación psicológica era claramente necesaria ni que los beneficios que obtendría sobrepasaban las consecuencias perjudicia-les que podría ocasionarle a la víctima. Una orden como la que dictó el foro a quo en este caso no debe emitirse livia-namente sin el debido cuidado. Sólo debe concederse cuando se justifique la necesidad para exigirla, para sope-sarla con los intereses de la víctima afectada. En el caso de marras ello no se hizo, por lo que no procedía la orden del examen psicológico de la víctima.
Por los fundamentos antes expuestos, se dictará senten-cia que revoque la resolución del Tribunal Superior, Sala de Aguadilla, la cual ordenó que la víctima fuese sometida a un examen psicológico por un perito del acusado.
El Juez Asociado Señor Rebollo López disintió sin opi-nión escrita. El Juez Asociado Señor Hernández Denton disintió con una opinión escrita.

 Actos lascivos e impúdicos.


 Sala Especial de Verano integrada por el Juez Asociado Señor Rebollo López, como su Presidente, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri.